I concur in overruling all the exceptions except the last. The rule in this State is thus stated in Murphy v. So. Ry., 77 S.C. 76: "The authorities in this State establish that the liability of a railroad company as carrier ceases when the goods are ready for delivery at the place of destination, and the consignee has had a reasonable time within which to remove the goods, after which the company's liability as a warehouseman begins, and that as a warehouseman it is liable only for loss resulting from negligence. Spear Colton v. R.R., 11 S.C. 158; Bristow v. R.R., 72 S.C. 43,51 S.E., 529; Brunson  Boatwright v. R.R., 76 S.C. 13;Fleishman, Morris  Co. v. R.R., Post., 237."
This Court has expressly rejected the rule that a railroad company's liability as a common carrier continues until it has given notice to the owner to remove the goods. In the case now under consideration the trunk arrived in Sumter on 21st February, 1907, and the owner designedly left it in the station, for his own convenience, until it was destroyed by fire on the night of the 24th. The fact that he had done the same thing many times before, without notice from the railroad company to take the trunk away, could have no tendency to show that the railroad company assumed the risk of a common carrier beyond a reasonable time for removal. To hold that it did seems to me to be overruling the doctrine explicitly stated in the case above *Page 67 
cited, and many others, that if goods are not taken from a carrier's possession within a reasonable time after arrival the carrier may rely upon being held only to the responsibility of a warehouseman, and liable only for loss or injury due to negligence.
It may be the custom of this carrier, and of all carriers, to keep goods until they are called for by the consignees, but this practice cannot have the effect of charging them with an intention to assume a carrier's liability beyond a reasonable time after the goods have reached their destination, when the Court has declared that by retaining the goods beyond such reasonable time they assume only the responsibility of a warehouseman. For these reasons, I think, the charge of the magistrate last set out in the opinion of the Chief Justice is contrary to the settled law of the State, and the judgment should be reversed.